Exhibit 10.14

 

INTERLINE BRANDS, INC.
EMPLOYEE STOCK PURCHASE PLAN

 

1.                                      Name.  This Plan shall be known as the
Interline Brands, Inc. Employee Stock Purchase Plan (the “Plan”).

 

2.                                      Purpose.  The Plan is intended to
incentivize certain employees and officers of Interline Brands, Inc., a Delaware
corporation (the “Company”) and its subsidiaries to promote the growth and
success of the Company and its affiliates by offering the opportunity to
purchase common stock, par value $.01 per share, of the Company (the “Common
Stock”).

 

3.                                      Administration.  The Plan shall be
administered by a committee (the “Committee”) appointed by the Board of
Directors of the Company (the “Board”); provided, however, in the event that no
such Committee is established, the Plan shall be administered by the Board, and
in such event all references herein to the Committee shall be deemed to
reference the Board.  The Committee shall have the power:  (i) to construe and
interpret the Plan, (ii) to prescribe, amend or rescind rules and regulations
relating to the administration of the Plan and (iii) to make all other
determinations necessary or advisable for the administration of the Plan.

 

4.                                      Eligibility.  Only employees of the
Company and its subsidiaries are eligible to participate in the Plan.

 

5.                                      Common Stock Subject to the Plan.  Up to
50,000 shares of Common Stock may be offered under the Plan.

 

6.                                      Non-Transferability.   The rights of any
eligible participant in the Plan to acquire Common Stock under the Plan shall be
nontransferable.

 

7.                                      Adjustments.  Shares of Common Stock
purchased under the Plan shall be proportionately adjusted in the event of, with
respect to the Common Stock, a stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification or other distribution of the
Company’s equity securities without the receipt of consideration by the Company.

 

--------------------------------------------------------------------------------


 

8.                                      Price and Payment.  The purchase price
for Common Stock issued under the Plan shall be as determined by the Committee. 
Persons who are awarded the right to purchase Common Stock under the Plan shall
pay the purchase price for such Common Stock in cash.

 

9.                                      Shareholder Approval.  The Plan must be
approved by a majority of the outstanding securities of the Company entitled to
vote by the later of (i) within 12 months before or after the Plan is adopted or
(ii) prior to or within 12 months of the issuance of any Common Stock under the
Plan. Any issuance of Common Stock under the Plan which occurs before security
holder approval is obtained shall be rescinded if security holder approval is
not obtained in the manner described in the preceding sentence.  Such securities
shall not be counted in determining whether such approval is obtained.

 

10.                               Amendment and Termination.  The Board may, at
any time, suspend, amend or terminate the Plan; provided, however, that no
suspension, amendment or termination hereof shall amend, alter or impair any
rights or obligations with respect to any shares of Common Stock previously
issued under the Plan.  Unless terminated earlier, this Plan shall terminate on
December 31, 2012.

 

2

--------------------------------------------------------------------------------